COMMERCIAL LINE OF CREDIT Community Bank

N.A.



AGREEMENT AND NOTE 240 South Hamilton Street

Painted Post, New York 14870

(607)936-2223

LOAN NUMBER

AGREEMENT DATE

LOAN TERM

LINE OF CREDIT LIMIT

C-13-06-158872

June 21, 2013

On Demand

$8,000,000.00

LOAN PURPOSE: Increase to CBNA Line of Credit #4280406101 for Working Capital

BORROWER INFORMATION

Corning Natural Gas Corporation

330 William Street, P. 0. Box 58

Corning, NY 14830-0058



--------------------------------------------------------------------------------





LINE OF CREDIT AGREEMENT AND NOTE.

This Commercial Line of Credit Agreement and Note will be referred to in this
document as the "Agreement."



LENDER.

"Lender" means Community Bank N.A. whose address is 240 South Hamilton Street,
Painted Post, New York 14870 , its successors and assigns.



BORROWER.

"Borrower" means each person or legal entity who signs this Agreement.



PROMISE TO PAY.

For value received, receipt of which is hereby acknowledged, the Borrower
promises to pay, on demand by Lender, the principal amount of Eight Million and
00/100 Dollars ($8.000,000.00) or such lesser amount as shall have been advanced
by Lender, from time to time, to or on behalf of Borrower under the terms of
this Agreement, and all interest outstanding principal balance and any other
charges, including service charges, to the order of Lender at its office at the
address noted above or at such other place as Lender may designate in writing.
The Borrower will make all payments in lawful money of the United States of
America.



PAYMENT SCHEDULE.

This Agreement will be paid according to the following required payment
schedule: Beginning on July 1, 2013, monthly payments of accrued and unpaid
interest. The unpaid principal balance of this Note, together with all accrued
interest and charges owing in connection therewith, shall be due and payable on
demand. All payments received by the Lender from the Borrower for application to
this Agreement may be applied to the Borrower's obligations under this Agreement
in such order as determined by the Lender.



INTEREST RATE AND SCHEDULED PAYMENT CHANGES.

The initial variable interest rate on this Agreement will be 2.990% per annum.
This interest rate may change on July 21, 2013, and on the same day of each
month thereafter. Each date on which the interest rate may change is called the
"Change Date." Beginning with the first Change Date, Lender will calculate the
new interest rate based on One Month Libor Rate in effect on the Change Date
(the "Index") plus 2.800 percentage points (the "Margin"). If the Index is not
available at that time, Lender will choose a new Index which is based on
comparable information. The Index is used solely to establish a base from which
the actual rate of interest payable under this Agreement will be calculated, and
is not a reference to any actual rate of interest charged by any lender to any
particular borrower.



Nothing contained herein shall be construed as to require the Borrower to pay
interest at a greater rate than the maximum allowed by law. If, however, from
any circumstances, Borrower pays interest at a greater rate than the maximum
allowed by law, the obligation to be fulfilled will be reduced to an amount
computed at the highest rate of interest permissible under applicable law and
if, for any reason whatsoever, Lender ever receives interest in an amount which
would be deemed unlawful under applicable law, such interest shall be
automatically applied to amounts owed, in Lender's sole discretion, or as
otherwise allowed by applicable law. A change in the interest rates may result
in a change in your payment amount. Interest on this Agreement is calculated on
a Actual/360 day basis. The unpaid balance of this loan shall, after an Event of
Default exists under this Agreement or any other agreement related to the loan,
be subject to a Default Rate of interest equal to 4.000 percentage points over
the applicable variable interest rate in effect from time to time, calculated as
described above in the section "Interest Rate."

LATE PAYMENT CHARGE.

If any required payment is more than 10 days late, then at Lender's option,
Lender will assess a late payment charge of $25.00 or 5% of the amount past due,
whichever is greater.



LINE OF CREDIT TERMS.

This Agreement is discretionary. The Borrower acknowledges and agrees that
although the Borrower may from time to time request an advance under this
Agreement up to a maximum amount equal to the Line of Credit Limit, the Lender
in no way is obligated to make such advance and all advances will be made by
Lender in its sole and absolute discretion and subject to the terms and
conditions of this Agreement.



Advances.

* Advances under this Agreement may be requested orally or in writing by the
Borrower or by an authorized person.

* The total of all advances requested and unpaid principal cannot exceed Eight
Million and 00/100 Dollars ($8,000,000.00).

* All advances made will be charged to a loan account in Borrower's name on
Lender's books, and the Lender shall debit such account the amount of each
advance made to, and credit to such account the amount of each repayment made by
Borrower.

Suspension and Termination.

Advances under this Agreement will be available until the earlier to occur of
(a) demand by the Lender, (b) the Line of Credit is cancelled by Borrower, or
(c) the occurrence of an Event of Default.



SECURITY TO NOTE.

Security (the "Collateral") for this Agreement is granted pursuant to the
following security document(s):







© 2004-2012 Compliance Systems, Inc ID5B-55D8

- 201IL2.3 422



Commercial Line of Credit Agreement and Note - DL4006

Page 1 of 3

www.compliancesystems com



Security Agreement - dated March 31, 2010.

RIGHT OF SET-OFF.

To the extent permitted by law, Borrower agrees that Lender has the right to
set-off any amount due and payable under this Agreement, whether matured or
unmatured, against any amount owing by Borrower to Lender including any or all
of Borrower's accounts with Lender. This shall include all accounts Borrower
holds jointly with someone else and all accounts Borrower may open in the
future. Such right of set-off may be exercised by Lender against Borrower or
against any assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor of Borrower, or against anyone else claiming
through or against Borrower or such assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set-off has not been exercised by Lender prior to the
making, filing or issuance or service upon Lender of, or of notice of,
assignment for the benefit of creditors, appointment or application for the
appointment of a receiver, or issuance of execution, subpoena or order or
warrant. Lender will not be liable for the dishonor of any check when the
dishonor occurs because Lender set-off a debt against Borrower's account.
Borrower agrees to hold Lender harmless from any claim arising as a result of
Lender exercising Lender's right to set-off.



PAYABLE ON DEMAND.

This is a demand note. Payment is due upon Lender's demand.



RELATED DOCUMENTS.

The words "Related Documents" mean all promissory notes, security agreements,
mortgages, deeds of trust, business loan agreements, construction loan
agreements, resolutions, guaranties, environmental agreements, subordination
agreements, assignments and any other documents or agreements executed in
connection with this Agreement whether now or hereafter existing. The Related
Documents are hereby made a part of this Agreement by reference thereto, with
the same force and effect as if fully set forth herein.



DEFAULT.

Upon the occurrence of any one of the following events (each, an "Event of
Default" or "default" or "event of default"), Lender's obligations, if any, to
make any advances will, at Lender's option, immediately terminate and Lender, at
its option, may declare all indebtedness of Borrower to Lender under this
Agreement immediately due and payable without further notice of any kind
notwithstanding anything to the contrary in this Agreement or any other
agreement: (a) Borrower's failure to make any payment on time or in the amount
due; (b) any default by Borrower under the terms of this Agreement or any other
Related Documents executed in connection with this Agreement; (c) any default by
Borrower under the terms of any Related Documents in favor of Lender; (d) the
death, dissolution, or termination of existence of Borrower or any guarantor;
(e) Borrower is not paying Borrower's debts as such debts become due; (f) the
commencement of any proceeding under bankruptcy or insolvency laws by or against
Borrower or any guarantor or the appointment of a receiver; (g) any default
under the terms of any other indebtedness of Borrower to any other creditor; (h)
any writ of attachment, garnishment, execution, tax lien or similar instrument
is issued against any collateral securing the loan, if any, or any of Borrower's
property or any judgment is entered against Borrower or any guarantor; (i) any
part of Borrower's business is sold to or merged with any other business,
individual, or entity; (j) any representation or warranty made by Borrower to
Lender in any of the Related Documents or any financial statement delivered to
Lender proves to have been false in any material respect as of the time when
made or given; (k) if any guarantor, or any other party to any Related Documents
in favor of Lender entered into or delivered in connection with this Agreement
terminates, attempts to terminate or defaults under any such Related Documents;
(I) Lender has deemed itself insecure or there has been a material adverse
change of condition of the financial prospects of Borrower or any collateral
securing the obligations owing to Lender by Borrower. Upon the occurrence of an
event of default, Lender may pursue any remedy available under any Related
Document, at law or in equity.



GENERAL WAIVERS.

To the extent permitted by law, the Borrower severally waives any required
notice of presentment, demand, acceleration, intent to accelerate, protest and
any other notice and defense due to extensions of time or other indulgence by
Lender or to any substitution or release of collateral. No failure or delay on
the part of Lender, and no course of dealing between Borrower and Lender, shall
operate as a waiver of such power or right, nor shall any single or partial
exercise of any power or right preclude other or further exercise thereof or the
exercise of any other power or right.



JOINT AND SEVERAL LIABILITY.

If permitted by law, each Borrower executing this Agreement is jointly and
severally bound.



SEVERABILITY.

If a court of competent jurisdiction determines any term or provision of this
Agreement is invalid or prohibited by applicable law, that term or provision
will be ineffective to the extent required. Any term or provision that has been
determined to be invalid or prohibited will be severed from the rest of this
Agreement without invalidating the remainder of either the affected provision or
this Agreement.



SURVIVAL

. The rights and privileges of the Lender hereunder shall inure to the benefits
of its successors and assigns, and this Agreement shall be binding on all heirs,
executors, administrators, assigns and successors of Borrower.



ASSIGNABILITY.

Lender may assign, pledge or otherwise transfer this Agreement or any of its
rights and powers under this Agreement without notice, with all or any of the
obligations owing to Lender by Borrower, and in such event the assignee shall
have the same rights as if originally named herein in place of Lender. Borrower
may not assign this Agreement or any benefit accruing to it hereunder without
the express written consent of the Lender.



ORAL AGREEMENTS DISCLAIMER.

This Agreement represents the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.



GOVERNING LAW.

This Agreement is governed by the laws of the state of New York except to the
extent that federal law controls.



HEADING AND GENDER.

The headings preceding text in this Agreement are for general convenience in
identifying subject matter, but have no limiting impact on the text which
follows any particular heading. All words used in this Agreement shall be
construed to be of such gender or number as the circumstances require.



ATTORNEYS' FEES AND OTHER COSTS.

If legal proceedings are instituted to enforce the terms of this Agreement,
Borrower agrees to pay all costs of the Lender in connection therewith,
including reasonable attorneys' fees, to the extent permitted by law.



ADDITIONAL PROVISIONS.

The Commitment Letter from Lender to Borrower dated May 29, 2013 and any future,
restatement, renewal or modification thereof, and its terms and conditions are
incorporated by reference and made a part hereof with the same force and effect
as if it









2004-2012 Compliance Systems, Inc. 1D5B-55D8 - 2011L2.3 422

Commercial Line of Credit Agreement and Note - DL4006

Page 2 of 3

www.compliancesystems com



were set forth herein. In the event that any of the provisions contained in the
Commitment Letter conflict in whole or in part with the provisions contained in
this Commercial Line of Credit Agreement and Note (excluding the incorporated by
reference provisions of the Commitment Letter), the provisions contained in this
Commercial Line of Credit Agreement and Note shall control.

WAIVER OF JURY TRIAL. All parties to this Agreement hereby knowingly and
voluntarily waive, to the fullest extent permitted by law, any right to trial by
jury of any dispute, whether in contract, tort, or otherwise, arising out of, in
connection with, related to, or incidental to the relationship established
between them in this Agreement or any other instrument, document or agreement
executed or delivered in connection with this Agreement or the related
transactions.

By signing this Agreement, Borrower acknowledges reading, understanding, and
agreeing to all its provisions and receipt hereof.

Corning Natural Gas Corporation



/S/ Michael German 6/21/2013

By: Michael German Date
Its: President

LENDER:

Community Bank N.A.



/S/ J. David Clark 6/21/2013

By: J. David Clark Date
Its: Vice President













































































© 2004-2012 Compliance Systems, Inc. 111513-55D8

- 2011L2.3.422



Commercial Line of Credit Agreement and Note - DL4006

Page 3of 3

www.compliancesystems com

